Citation Nr: 1507733	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  09-48 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for impingement of the left shoulder, status post arthroscopy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel 





INTRODUCTION

The Veteran had active service from May 1986 to August 1986 and from October 2002 to March 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a December 2009 substantive appeal, the Veteran requested a Travel Board hearing before a Veterans Law Judge.  However, in a December 2010 statement, the Veteran withdrew her hearing request.  Thus, the Board may proceed to adjudicate the appeal.

Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, a claim for a TDIU was granted effective February 25, 2012, in a September 2013 rating decision.  The Board notes that while the Veteran filed a previous claim for a total disability rating based on individual unemployability due to her service-connected disabilities (TDIU), she specifically withdrew her appeal of such issue in an August 2009 statement.  Hence, the matter of entitlement to a TDIU prior to February 25, 2012 is not before the Board.  

In June 2013, the Board remanded the issue on appeal for further development.  The additional development has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  





FINDING OF FACT

The Veteran is shown to have limitation of motion of the left shoulder to midway between side and shoulder level, to include as due to functional limitation resulting from frequent flare-ups of pain, weakened movement, easy fatigability, and incoordination.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, but not more, for the service-connected left shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letter dated January 2008.  The letter explained the evidence necessary to substantiate a claim for service connection, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The letter also informed the Veteran as to how the VA assigns disability ratings and effective dates.  Concerning the appeal for a higher initial rating, because it is an appeal that arises from the Veteran's disagreement with the initial rating following the grant of service connection for the left shoulder disability, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

With regard to the duty to assist, the Veteran's service treatment records and pertinent post-service treatment records, including private treatment reports, have been secured.  The RO arranged for VA examinations in July 2008 and July 2013.  These examinations, taken together, are found to be adequate for rating purposes of rating the left shoulder issue on appeal.  The VA examiners reviewed the Veteran's medical history and complaints and made clinical measures and observations regarding the severity of the left shoulder disability at issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

In light of above, the Board concludes that the prior remand directives have been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Disability Rating Legal Authority

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1(2014).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

The Veteran has challenged the initial disability ratings assigned to her service-connected left shoulder disability by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating. Fenderson, 12 Vet. App. at 126.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40 (2014).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability. 38 C.F.R. § 4.45 (2014). 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59 (2014).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability. 38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469(1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a Diagnostic Code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2013).

The Veteran's left shoulder disability is rated by analogy under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5299-5201.  The Board will therefore assess the evidence of record to determine whether higher ratings, or separate ratings, would be warranted here under Diagnostic Codes 5200 through 5203 pertaining to the shoulder.  See Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); see also VAOPGCPREC 9-98 (August 14, 1998); see also VAOPGCPREC 23-97 (July 1, 1997).

Analysis

Disabilities of the shoulder are rated under Diagnostic Codes 5200 through 5203 of 38 C.F.R. § 4.71a.  Ratings are assigned for either the dominant (major) or minor shoulder.  The Veteran is left-handed; therefore, her left shoulder disability is rated under the major criteria.  38 C.F.R. § 4.69.  Diagnostic Code 5200 addresses ankylosis of the shoulder.  DC 5201, which pertains to limitation of motion of the arm, assigns a 20 percent disability rating when range of motion of the upper major extremity is limited to the shoulder level; a 30 percent disability rating is warranted when range of motion of the major upper extremity is limited to midway between the side and shoulder levels; and a 40 percent disability rating is warranted when range of motion of the major upper extremity is limited to 25 degrees from the side.  Diagnostic Code 5202 addresses other impairment of the humerus.  Under provisions for the major shoulder, this code authorizes a 20 percent rating for malunion with moderate deformity, a 30 percent rating for malunion of the humerus with marked deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint with either infrequent episodes and guarding of movement only at the shoulder level, or with frequent episodes and guarding of all arm movement, a 50 percent rating for fibrous union of the humerus, a 60 percent rating for nonunion of (false flail joint); and a 80 percent rating for loss of head of (flail shoulder) the humerus.  Diagnostic Code 5203 provides ratings for impairment of the clavicle or scapula.  Under provisions for the major shoulder, a 10 percent rating is warranted for malunion or nonunion without loose movement, a 20 percent rating is warranted for nonunion of with loose movement or dislocation of the clavicle or scapula.  38 C.F.R. § 4.71a.

For rating purposes, normal range of motion for the shoulder is from 0 to 180 degrees on forward flexion and abduction, and from 0 to 90 degrees on external and internal rotation.  38 C.F.R. § 4.71a, Plate I.

DC 5010 provides that degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.

The Veteran was afforded a VA examination in July 2008.  The examiner noted that the Veteran is left hand dominant.  The examiner noted the Veteran's injury in December 2002 and surgery in March 2004.  The Veteran reported chronic shoulder pain, stiffness, weakness, incoordination, decreased speed of joint motion, and stated that she experienced locking episodes several times a week.  The Veteran also reported experiencing severe flare-ups weekly lasting 1 to 2 days.  The examiner noted the Veteran's diagnoses of impingement, labrum tear, long head biceps.  

Upon examination, the Veteran was found to have 60 degrees of abduction as well as 85 degrees of flexion in the left shoulder.  The VA examiner stated that he could not determine the limitation of motion during flare-up without resort to speculation because he has not witnessed the flare-up.  Repetitive use testing was not performed at this time.  The VA examiner further concluded that the there is no functional impairment of the right extremity severe enough such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.

The Veteran was afforded another VA examination in July 2013.  The examiner noted the Veteran's diagnoses of impingement, labrum tear, long head biceps and degenerative joint disease of the left shoulder.  The Veteran remarked that both shoulders ache at rest and are painful during activities involving use of the upper extremities.  She reported that pain increases when lifting or reaching overhead, and that the pain will last a few minutes, but the ache lasts 2 hours.  

Upon examination, the Veteran was found to have 70 degrees of abduction in the left shoulder, with pain at 70 degrees, as well as 90 degrees of flexion in the left shoulder, with pain at 90 degrees.  After repetitive use testing, abduction of the left shoulder was limited to 60 degrees and flexion was limited to 90 degrees.  The VA examiner also noted that during flare ups, the Veteran demonstrates that there is an additional 20 degree loss of elevation and abduction of the left shoulder due to pain, weakened movement, easy fatigability, and incoordination.  The VA examiner found no ankylosis of the shoulder joint, but the lift-off subscapularis test was positive while the Hawkins' impingement test, the empty-can test, and external rotation/infraspinatus strength test were negative. The VA examiner also noted that there is no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint as well as no  clavicle, scapula, acromioclavicular (AC) or sternoclavicular conditions, although there was tenderness on palpation of the AC joint.  The VA examiner further concluded that there is no functional impairment of the left extremity severe enough such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.

The Veteran asserts that she has frequent flare-ups.  See October 2014 Appellant's Brief.  The Board finds the Veteran competent to describe symptoms of her left shoulder disability, and finds her credible because his assertions are consistent with her statements to the July 2008 and July 2014 VA examiners and with the clinical finds of the same VA examiner.  See Rucker, 10 Vet. App. 67; Layno, 6 Vet. App. 465. 

After a full review of the lay and medical evidence, and affording the Veteran the benefit of the doubt, the Board concludes that the Veteran's left shoulder more closely approximates the 30 percent disability rating under DC 5201. 38 C.F.R. § 4.71a.  While the Veteran's range of motion measurements during this period match the criteria for the 20 percent rating under DC 5201, the Board is assigning the 30 percent rating after considering functional limitation due to frequent flare-ups of pain, weakened movement, easy fatigability, and incoordination of the left shoulder.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 4.45, 4.71a.  As stated by the 2013 VA examiner, the Veteran has an additional loss in range of motion of 20 degrees, which represents approximately midway between side and shoulder level.

For a higher initial rating under DC 5201, the evidence must show limitation of motion of the right arm to 25 degrees from the side.  However, the highest limitation of motion noted during this period is midway between side and shoulder level after considering functional limitation due to pain, weakness, fatigability and incoordination.  According to the October 2014 Appellate Brief, the Veteran asserts that her left shoulder disability warrants a 40 percent rating, however at no point during the appeal period has the Veteran contended, and the evidence does not reflect, that she is unable to lift her left shoulder only 25 degrees or less from the side.  

The Board finds no basis to alternately consider the criteria of DC 5200 because the evidence shows that the Veteran does not have ankylosis of scapulohumeral articulation.  Additionally, there is no basis to consider DC 5202 because the evidence shows that the Veteran does not have fibrous or nonunion of the humerus of the left shoulder nor is there loss of humerus head of the left shoulder.  38 C.F.R. § 4.71a.  Although the 2013 examiner also noted a diagnosis of degenerative joint disease in the left shoulder, no separate rating for arthritis can be assigned as that cannot be combined with a rating based on limitation of motion of the same joints.

The Board finds that symptoms and impairment related to the Veteran's left shoulder disability on appeal does not warrant staged ratings due to an increase in severity.  See Fenderson, supra; 38 C.F.R. § 4.14.

For these reasons, the preponderance of the evidence weighs against a finding that the Veteran's left shoulder disability more closely approximates a disability rating in excess of 30 percent.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; DeLuca, 8 Vet. App. at 206-7.

Extraschedular Consideration

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the schedular rating criteria contemplate the Veteran's left shoulder disability and the symptoms associated with such disability including limitation of motion, impairment of function, and pain. The schedular rating criteria pertaining to the Veteran's left shoulder disability provide for ratings based on limitation of motion, including due to pain and other orthopedic factors such as weakness, incoordination, and fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca.  Because the schedular rating criteria are adequate to rate the Veteran's left shoulder disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  Therefore, the Board finds that the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology and the assigned schedular ratings are adequate.  In the absence of exceptional factors associated with the Veteran's left shoulder disability, the Board finds that the criteria for submissions for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

According to Johnson v. McDonald, a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities present disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  


ORDER

An initial rating of 30 percent, but no more, for the service-connected impingement of the left shoulder, status post arthroscopy is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


